People v Grasso (2020 NY Slip Op 00877)





People v Grasso


2020 NY Slip Op 00877


Decided on February 5, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2015-02772
 (Ind. No. 80/12)

[*1]The People of the State of New York, respondent,
vLuigi Grasso, also known as Ronald Petrino, also known as Renato Santini, appellant.


Luigi Grasso, Romulus, NY, appellant pro se.
Michael E. McMahon, District Attorney, Staten Island, NY (Anne Grady of counsel), for respondent.
Paul Skip Laisure, New York, NY (Patricia Pazner of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 25, 2018 (People v Grasso, 163 AD3d 991), determining an appeal from a judgment of the Supreme Court, Richmond County, rendered March 26, 2015.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., ROMAN, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court